710 S.E.2d 5 (2011)
In the Matter of M.I.W.
Appealed by Sandra Wilson, Respondent-Appellant.
No. 148PA11.
Supreme Court of North Carolina.
June 15, 2011.
Mary McCullers Reece, Smithfield, for Radford, Brian.
Robin E. Strickland, for Wilson, Sandra.
E. Marshall Woodall, Lillington, for Harnett County DSS.
Pamela Newell, GAL, Raleigh, for M.I.W.
Duncan B. McCormick, Lillington, for Harnett County DSS.

ORDER
Upon consideration of the petition filed on the 6th of April 2011 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed by Respondent on the 6th of April 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"The respondent-mother's petition for writ of certiorari is allowed on the following issue only: Did the trial court possess subject matter jurisdiction to terminate parental rights when the motion in the cause was filed *6 during the pendency of an appeal? By order of the Court in conference, this the 15th of June 2011."